Citation Nr: 0521175	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1945 to June 
1947, and from December 1947 to March 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO denied entitlement to 
service connection for emphysema.

The veteran testified at a hearing held in June 2005 at the 
RO before a Veterans Law Judge (VLJ) from the Board.  This 
VLJ will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The private medical records indicate that the veteran 
underwent surgery on his lungs in June 2000.  However, the 
actual hospitalization and operative report of this surgery 
is not of record.  The veteran submitted his claim for 
entitlement to service connection for emphysema in October 
2001 and informed the RO that: "Last year I had 25% of each 
lung removed at the Portland VA Medical Center."  The VA 
compensation examination report of February 2002 specifically 
cited a pulmonary examination report dated in June 2000 that 
is not of record.  At his hearing before the Board in June 
2005, the veteran testified that he had undergone lung 
surgery in June 2000 at the Portland, Oregon, VA Medical 
Center.  On remand, the agency of original jurisdiction 
should ensure that the veteran's VA medical records are 
obtained and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the VA Medical Center in 
Portland, Oregon and request legible 
copies of the veteran's inpatient and 
outpatient treatment records.  All 
responses and/or evidence received should 
be associated with the claims file.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  If upon completion of the above 
action the claim remains denied, the case should be returned 
after compliance with appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


